DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 22-41 are pending.
Claims 22-41 are allowed.
The claim set received 30 August 2022 does not have an amendment of any claim.
Priority
Claims 22-41 are given the benefit of priority to Provisional Application No. 62/988,700, filed 12 March 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 June 2022 and 30 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Relevant prior art is discussed in Wikipedia page for Gradient Boosting. The Wikipedia page shows that Gradient Boosting is a prior art term of machine learning used in regression. Prior art examples of Gradient Boosting are discussed in the specification at pages 39 and 48. Because the use of gradient boosting is too complex to be practical to be performed in the mind and the claimed subject matter does not recite the mental process of abstract ideas, and is patent-eligible under 35 U.S.C. 101. The prior art does not show cell deconvolution using the claimed gene sets and cell types and the use of gradient boosting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 30 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,315,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 22-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,315,658 in the Office action mailed 31 May 2022 is withdrawn in view of the terminal disclaimer received 30 August 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631